Citation Nr: 1639006	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-26 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for adjustment disorder with depressive disorder prior to February 24, 2010, and in excess of 50 percent as of February 24, 2010.

2.  Entitlement to an increased compensable rating for recurrent left trapezius muscle strain.

3.  Entitlement to an increased compensable rating for acromioclavicular degenerative joint disease of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to August 1977 and from May 1987 to August 2006.  

These matters come to the Board of Veterans' Appeals (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A March 2011 rating decision assigned an increased 50 percent rating for adjustment disorder with depressive disorder, effective February 24, 2010.  However, as that is not a full grant of the benefit sought, the increased rating claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  


REMAND

Although the Board regrets the additional delay, a remand is necessary regarding the Veteran's increased rating claims in order to provide her with current VA examinations.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Generally, VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  38 C.F.R. §§ 4.1, 4.2 (2015); Green v. Derwinski, 1 Vet. App. 121 (1991).  It is within VA's duty to assist to provide the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

A review of the record shows that the Veteran has not been provided VA examinations in order to determine the current severity of service-connected adjustment disorder with depressive disorder, recurrent left trapezius muscle strain, or acromioclavicular degenerative joint disease of the right shoulder since July 2010.  

Although the mere passage of time is not an automatic reason for remand in order to obtain a current VA examination, the Board acknowledges that the Veteran's representative specifically requested remand of these matters in a July 2016 Informal Hearing Presentation to provide the Veteran current VA examinations.  Moreover, the Board is cognizant that the Veteran's service-connected adjustment disorder with depressive disorder has been progressively rated as 10 percent, 30 percent, and now 50 percent disabling, which indicates that her psychiatric condition specifically has worsened over time.  Therefore, it is reasonable, in light of the more than six years since the most recent relevant VA examinations, that each of the Veteran's service-connected conditions on appeal may have worsened.  

The Board concludes that current VA examinations are necessary to determine the current severity of the service-connected adjustment disorder with depressive disorder, recurrent left trapezius muscle strain, and acromioclavicular degenerative joint disease of the right shoulder.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, while these matters are on remand, any outstanding relevant private or VA treatment records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant private or VA treatment records, after obtaining authorization from the Veteran as necessary.  Ensure that all such pertinent records are associated with the claims file and all responses, positive or negative, are properly documented, and the Veteran is properly notified.  

2.  Schedule the Veteran for VA mental disorders examination to assess the current severity of service-connected adjustment disorder with depressive disorder, The examiner must review the claims file and should note that review in the report.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  A complete rationale for any opinion expressed should also be provided.  The examiner should make a finding as to the levels of social and occupational impairment caused by the psychiatric disability, and should describe the symptoms that result in those levels of impairment.

3.  Schedule the Veteran for a VA examination to assess the current severity of service-connected recurrent left trapezius muscle strain, and acromioclavicular degenerative joint disease of the right shoulder.  The examiner must review the claims file and should note that review in the report.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  A complete rationale for any opinion expressed should also be provided.  The examiner should provide ranges of motion of the shoulders for active and passive motion and on weight-bearing.  The examiner should state whether there is any additional loss of function due to painful motion, weakened motion, fatigability, incoordination, or on flare up.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

